Citation Nr: 1601811	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-03 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.

2.  Entitlement to service connection for sleep apnea, to include as secondary to residuals of pneumonia.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Neither pneumonia nor any residual thereof has been present during the pendency of the claim.

2.  Sleep apnea is not etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of pneumonia have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in a March 2010 letter, prior to the September 2010 rating decision on appeal.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that a portion of the Veteran's service records, specifically hospital records from Germany, are seemingly unavailable for the Board's review.  The RO made diligent efforts to obtain the records and informed the Veteran of the unavailability of the service hospital records in a March 2013 letter.  It is clear that further efforts to obtain the STRs would be futile.  In light of the absence of a portion of the service records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service treatment records are presumed destroyed).  The decision below considers all available evidence of record and the absence of full STRs is harmless to the fair adjudication of the Veterans claims.  Further, the March 2013 letter to the Veteran notified him of the missing records and the March 2010 letter notified him of the elements of his claims.  It is reasonable to conclude, therefore, that he knows what evidence is needed to support his claims, and what evidence is unavailable.  All service personnel records and available private treatment records have been obtained.  

The Board also acknowledges that no VA examination was provided and no VA medical opinion was obtained in response to the claims of entitlement to service connection for residuals of pneumonia and sleep apnea.  VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease, or injury is a low threshold.  McLendon v. Nicholson, 20 Vet. App. at 83.

With regard to pneumonia, there is no competent evidence of record indicating that pneumonia or any residual thereof has been present during the period of the claim or that any currently reported symptoms are related to pneumonia in service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim, and no VA medical examination or opinion is warranted.

With regard to sleep apnea, the Veteran contends that he started to snore after being treated for pneumonia in service and that he believes his sleep apnea resulted from the pneumonia or residuals thereof.  He acknowledges that it was initially diagnosed in 2008.  There is no medical evidence of sleep apnea until decades following the Veteran's discharge from service.  In addition there is no competent evidence relating the sleep apnea to snoring in service, pneumonia or residuals of pneumonia.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate either claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non service-connected disability by a service-connected disability is also compensable.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Residuals of Pneumonia and Sleep Apnea

The Veteran asserts that service connection is warranted for residuals of pneumonia incurred after being hospitalized for the illness in active service.  He contends that his symptoms of snoring and chronic congestion are related to the pneumonia he contracted while stationed in Germany.  Additionally, the Veteran contends that sleep apnea is caused by the residuals of pneumonia because he did not begin snoring until after treatment for pneumonia.

The available service treatment records (STRs) are negative for evidence of pneumonia or other respiratory disorders.

According to an August 2008 private treatment record, the Veteran reported sneezing and chronic congestion that made it difficult to breath.  Dr. S.K. indicated that the Veteran's nasal passages were of decreased size with no obvious mass and that overnight oximetry testing documented numerous desaturations and fairly low oxygen levels but that the Veteran showed no clinical symptoms of sleep apnea.

In connection with September 2008 private treatment, the Veteran reported the onset of severe snoring 22 years prior, with additional symptoms of dry mouth and chronic nasal congestion that triggered sneezing.  Dr. R.T. noted the Veteran's history of obesity, high cholesterol, and chronic sinus congestion with deviated septum, and found the nasal septum deviated with reduced airflow on the left and that the Veteran had an elongated soft palate with prominent tonsillar webs that left only 10 percent of the normal nasopharyngeal opening.   Dr. R.T. found that a diagnosis of moderate to severe obstructive sleep apnea was likely due to the Veteran's pharyngeal narrowing, observed apneas, abnormal oximetry, dyspnea when supine, and obesity.  

A September 2008 private polysomnograph report shows that the Veteran was diagnosed with severe obstructive sleep apnea and was noted to have a history of obesity, snoring, observed apnea, small pharynx, and abnormal oximetry.  

A December 2009 private treatment record notes the Veteran reported nasal congestion and nasal blockage.  Dr. P.V. found no salivary gland masses, no sinus tenderness, normal facial strength, and no masses of the ears or nose.  A nasal endoscopy revealed marked septal deviation to the left and nasal congestion with no masses or lesions.  Dr. P.V. assessed nasal obstruction secondary to septal deviation.

With regard to residuals of pneumonia, the Board finds that service connection for residuals of pneumonia is not warranted because the claimed disorder has not been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As set forth above, the Veteran has reported respiratory symptoms of snoring, chronic congestion, and sneezing that he contends are residuals of pneumonia in service.  However, the medical evidence fails to relate the claimed symptoms to pneumonia or to otherwise show that he has been found to have pneumonia or residuals thereof during the period of the claim.  As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.

With regard to sleep apnea, the Board notes that the Veteran does not assert, nor does the evidence of record show, that sleep apnea was present in service or until many years thereafter, or that the sleep apnea is otherwise related to the Veteran's active service.  The Veteran solely contends that sleep apnea was caused by residuals of pneumonia, rather than directly incurred in or aggravated by military service.  In view of the Board's determination that service connection for residuals of pneumonia is not warranted, the claim for secondary service connection for sleep apnea must also fail.  In any event, as a lay person, the Veteran is not competent to relate his sleep apnea to pneumonia or residuals of pneumonia, and there is no medical evidence suggesting that his sleep apnea is related to pneumonia or residuals of pneumonia.  Moreover, to the extent that the Veteran is contending that the snoring he experienced in service was a manifestation of the subsequently diagnosed sleep apnea, the Board also finds that the Veteran, as a lay person, is not competent to link his sleep apnea to the in-service snoring.  None of the medical evidence suggests that in-service snoring was an early manifestation of the disorder.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

Service connection for residuals of pneumonia is denied.

Service connection for sleep apnea is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided.

The Veteran asserts that bilateral hearing loss and tinnitus were incurred in active service.  Specifically, the Veteran contends that noise exposure as a Pershing missile specialist caused his hearing to decline and that ringing in his ears began in basic training while on the rifle range.

The Veteran's DD Form 214 shows that he served as a Pershing electronics material specialist.  An August 1967 enlistment examination disclosed that the Veteran's hearing acuity according to pure tone thresholds, in decibels after conversion from ASA to ISO units, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
15
10
LEFT
10
0
5
5
0

An August 1970 separation examination indicated the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
5
5
5
5
10


In December 2010, the Veteran indicated that his separation examination report demonstrated a decline in hearing that was related to his current bilateral hearing loss disability.  Additionally, he contended that although he worked in the lumber industry after service, he wore hearing protection at all times and had no loud noise exposure as an electrician in a bakery.

In an August 2010 VA examination, the Veteran reported hearing loss and constant tinnitus bilaterally, that he noticed hearing loss after he separated from active service, and that tinnitus began many years prior.  The examiner noted that the Veteran was a missile technician, qualified with weapons without hearing protection, and trained in demolition during his active service.  His post-service noise exposure included working in sawmills with hearing protection, some hunting until 1980, and work as an electrician in a bakery.  The examiner opined that "it was believed" that the Veteran's hearing loss and tinnitus were unrelated to noise exposure in service because he had normal hearing in both ears upon entrance and separation from service, his separation hearing test appeared reliable, the Veteran reported noticing hearing loss and tinnitus after separation from service, and that the Veteran indicated that some employment audiograms noted a decrease in hearing acuity over time. 

The Board finds the August 2010 VA opinion to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the VA examiner "believed" that the Veteran's bilateral hearing loss and tinnitus were unrelated to active service but failed to provide an opinion with adequate supporting rationale that addressed the Veteran's lay statements that he noticed tinnitus during basic training.  In addition, the August 2010 opinion does not address the contention that the shift in the Veteran's auditory thresholds on his entrance and separation examination reports indicates the Veteran's hearing loss was incurred in active service.  Therefore, the claims must be remanded for additional opinions.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent VA records.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include any VA treatment records.

2. Then, the RO or the AMC should also arrange for a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss and tinnitus are etiologically related to his active service.

The examiner should specifically address the August 1967 entrance examination, August 1970 separation examination, and the Veteran's lay statements regarding the nature and onset of his bilateral hearing loss and tinnitus.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


